Citation Nr: 1828266	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  16-40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for service connected sinusitis.

(The issues of entitlement to service connection for an eye disorder, a dental disorder, bleeding gums, abnormal weight loss, nose bleeds, high cholesterol, loss of hair, a blood disorder, short-term memory loss, fibromyalgia, a lumbar spine disorder, a bilateral knee disorder, chronic fatigue syndrome, a septum disorder, voice hoarseness, irritable bowel syndrome, tonsillectomy, a headache disorder, hypertension, a heart disorder, a skin disorder, dizziness, and obstructive sleep apnea are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Army from October 1988 to May 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Reiss in July 2014.  A transcript of that hearing is of record.  The Veteran testified at a hearing before the VLJ Blackwelder in August 2017.  A transcript of that hearing is of record.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In a February 2018 letter, the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran responded in February 2018 that he waived his right to appear at before a third Veteran's Law Judge.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claims for GERD and sinusitis, in August 2017, the Veteran reported that his GERD and sinusitis had worsened.  He was last afforded VA examinations for these conditions in August 2016.  As such, new examinations are required to evaluate the current nature and severity of the Veteran's GERD and sinusitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD and sinusitis.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



			
	    MATTHEW W. BLACKWELDER                       STEVEN D. REISS
	              Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals

	                         __________________________________________
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

